If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS


MARGARET BARNOWSKI,                                                 UNPUBLISHED
                                                                    July 30, 2020
                Claimant-Appellant,

v                                                                   No. 344917
                                                                    Livingston Circuit Court
CLEARY UNIVERSITY and UNEMPLOYMENT                                  LC No. 17-000079-AE
INSURANCE AGENCY,

                Appellees.


Before: GADOLA, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        Claimant appeals as on leave granted1 the trial court’s order concluding that the decisions
of both the administrative law judge (ALJ) and the Michigan Compensation Appellate
Commission (MCAC) denying redetermination of claimant’s unemployment benefits were
supported by substantial evidence. The ALJ concluded that claimant filed a late protest and did
not establish good cause for the late filing and the MCAC affirmed. We affirm.

                                       I. BACKGROUND

        On August, 2015, claimant resigned from her part-time student job at Cleary University to
accept full-time work at Advanced Medical Solutions (Advanced Medical). On September 7,
2016, she was fired from her job at Advanced Medical. Claimant filed a single claim with the
Michigan Unemployment Insurance Agency (UIA) seeking unemployment benefits from Cleary
University. On September 27, 2016, the UIA sent her a response denying her claim, which listed
Cleary University as the “Involved Employer” and listed the case number as 0-007-952-308. The
notice informed claimant that she quit her job with Cleary University without good cause and that
she was “disqualified for benefits under MES Act, Sec 29(1)(a).” The form also instructed in bold
type font: “If you have any questions, call the UIA at 1-866-500-0017.” On September 29, 2016,
claimant received another notice from the UIA, which listed Advanced Medical as the “Involved


1
    Barnowski v Cleary University, 504 Mich. 893 (2019).


                                                -1-
Employer” and listed the case number as 0-007-952-307. The notice stated that claimant was fired
from Advanced Medical, but evidence had not been provided to establish misconduct, so claimant
was “not disqualified for benefits under MES Act, Sec. 29(1)(b).” The form also instructed that if
claimant had any questions, she could contact the UIA. Claimant testified that she interpreted this
letter as superseding the denial that she received on September 27, 2016. Believing that she was
now qualified for benefits for her claim against Cleary University, claimant did not take further
action. Claimant eventually realized her error and filed a request for redetermination of her claim
on May 16, 2017. On May 31, 2017, the UIA denied claimant’s request as not having been filed
within the 30-day period provided by statute.

        Claimant appealed the UIA’s denial of redetermination and on July 27, 2017, ALJ Jeffrey
Kemm affirmed the UIA’s decision, concluding that claimant did not establish good cause for
filing her protest late. Claimant appealed the ALJ’s decision to the MCAC, arguing that she had
good cause for reopening her case because she had a good-faith misunderstanding of the appeals
process, and the MCAC affirmed the ALJ’s decision. On November 16, 2017, claimant filed a
claim of appeal in the Livingston County Circuit Court, and the circuit court affirmed the MCAC’s
decision, concluding that substantial evidence supported the conclusion that claimant failed to
demonstrate good cause for filing an untimely request for redetermination. Claimant filed an
application for leave to appeal in this Court, which we originally denied for lack of merit in the
grounds presented. Claimant filed an application for leave to appeal in the Michigan Supreme
Court, which remanded the case to this Court for consideration as on leave granted. Barnowski v
Cleary University, 504 Mich. 893 (2019).

                                          II. ANALYSIS

        Claimant argues that the circuit court erred by concluding that the ALJ’s decision was
supported by substantial evidence. Claimant contends that she had good cause for her late appeal
in light of the unreasonableness of the UIA’s notice because it was foreseeably confusing to a
layperson. We disagree.

        Our review is limited to determining whether the circuit court “applied correct legal
principles and whether it misapprehended or grossly misapplied the substantial evidence test to
the agency’s factual findings.” Boyd v Civil Serv Comm, 220 Mich. App. 226, 234; 559 NW2d 342
(1996). This standard “is indistinguishable from the clearly erroneous standard of review. . . .” Id.
“[A] finding is clearly erroneous when, on review of the whole record, this Court is left with the
definite and firm conviction that a mistake has been made.” Id. at 235. The Michigan Employment
Security Act (MESA), MCL 421.1 et seq., provides that a circuit court

       may review questions of fact and law on the record made before the administrative
       law judge and the Michigan compensation appellate commission . . . but the court
       may reverse an order or decision only if it finds that the order or decision is contrary
       to law or is not supported by competent, material, and substantial evidence on the
       whole record. [MCL 421.38(1).]

We review de novo the circuit court’s application of legal principles in reviewing an administrative
decision, including matters of statutory interpretation. Mericka v Dep’t of Community Health, 283
Mich. App. 29, 36; 770 NW2d 24 (2009).


                                                 -2-
        An agency determination is final unless an interested party appeals the determination
within 30 calendar days of the determination’s mail date. MCL 421.32a(1). MCL 421.32a(2)
provides that the agency shall review an appeal filed after the 30-day period only if “good cause”
exists to permit the late protest. The MESA does not define “good cause.” However, Michigan
Administrative Rule 270(1) provides a nonexhaustive list of circumstances that constitute “good
cause” for late appeals, including “[i]f an interested party fails to receive a reasonable and timely
notice, order or decision.” Mich Admin Code, R 421.270(1)(e). Claimant argues that she had
good cause for filing a late appeal because the UIA failed to provide her with reasonable notice.
Therefore, for her claim to succeed, this Court must conclude that the notice provided to claimant
was not reasonable to inform her of its decision.

        Although this Court’s primary task in interpreting a statute “is to discern and give effect to
the intent of the Legislature,” City of Coldwater v Consumers Energy Co, 500 Mich. 158, 168; 895
NW2d 154 (2017), we strive for “reasonable construction of all legal texts” and decline to engage
in judicial rewrites of statutory provisions to accommodate liberal constructions of statutes,
McQueer v Perfect Fence Co, 502 Mich. 276, 293 n 29; 917 NW2d 584 (2018). Claimant urges
this Court to adopt the position that a notice is only reasonable if a layperson without legal
knowledge or representation would not have difficulty understanding its content and
consequences. She argues that this is the only interpretation that would be consistent with the
MESA’s statutory directive of assisting those who become “unemployed through no fault of their
own.” MCL 421.2(1). However, this interpretation essentially asks us to engage in a judicial
rewrite of statutory and administrative good-cause provisions, which we decline to do. Due-
process requirements already guarantee “ ‘notice reasonably calculated, under all the
circumstances, to apprise interested parties of the pendency of the action and afford them an
opportunity to present their objections.’ ” Sidun v Wayne Co Treasurer, 481 Mich. 503, 509; 751
NW2d 453 (2008), quoting Mullane v Central Hanover Bank & Trust Co, 339 U.S. 306, 314; 70 S
Ct 652; 94 L. Ed. 865 (1950). Therefore, further judicial construction of what constitutes
“reasonable” notice regarding unemployment claims is unnecessary.

         Claimant has not shown good cause for her late appeal because the UIA’s notices were not
objectively unreasonable or predictably confusing. Claimant argues that the notice was
unreasonable because she received two contradictory notices within two days when she had
submitted only one claim. However, the notices were not contradictory and had unique
characteristics. The notices clearly listed different case numbers and discussed different statutory
provisions. Even if claimant overlooked the nuances of these identifiers, the body of each message
clearly indicated that the notices pertained to different employers. Even though claimant submitted
only one claim, the second notice was clearly unrelated to that claim and did not mention Cleary
University. The notices did not require advanced legal interpretation to understand, and to the
extent that the messages confused claimant, the UIA provided a phone number that claimant could
call if she had questions. Therefore, claimant has not demonstrated good cause for her late appeal
because the UIA’s notices were not unreasonable.




                                                 -3-
Affirmed.




                  /s/ Michael F. Gadola
                  /s/ Elizabeth L. Gleicher
                  /s/ Cynthia Diane Stephens




            -4-